Order filed June 9, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00063-CV 
                                                    __________
 
                               PAUL
J. DELLA ROCCO, Appellant
 
                                                             V.
 
                                       JOSEPH
OEI, MD, Appellee

 
                              On
Appeal from the County Court at Law No. 2
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CC15143
 

 
                                                                     O
R D E R
 
            Paul
J. Della Rocco has filed an appeal from the trial court’s dismissal of his health
care liability suit.  Upon being notified that the filing fees and the record
were due, appellant filed in this court an affidavit of indigency.  The court
reporter and the district clerk have each filed a contest in this court.  We
abate the appeal and, pursuant to Tex.
R. App. P. 20.1(h)(4), refer the contest to the trial court. 
            The
trial court is directed to comply with Tex.
R. App. P. 20.1 in conducting a hearing to determine whether appellant
is indigent.  Unless a written order sustaining the contest is timely entered, appellant
will be allowed to proceed without advance payment of costs.  Rule 20.1(i). 
The trial court clerk is directed to forward to this court on or before July 14,
2011, a supplemental clerk’s record containing any orders and findings entered
by the trial court with respect to the contest.  This appeal will be reinstated
upon receipt of the supplemental clerk’s record. 
 
                                                                                                PER
CURIAM
 
June 9, 2011
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.